DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 3-16 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US10077056 ("Fields"), US20180105186 ("Motomura"), US8527199 ("Burnette"), and "A Simulation Model to Evaluate and Verify Functions of Autonomous Vehicle Based on Simulink" ("Zhou").
	The following is the Examiner's statement of reasons for allowance:
	Fields discloses a system and method for measuring a driver's actual driving behaviors (e.g., acceleration, deceleration) in a manual driving mode to determine their preferred driving style, and then causing an autonomous or semi-autonomous vehicle to operate itself, within limits, in accordance with the drivers' driving style when operating 
	Motomura discloses an information processing system that appropriately estimates a driving conduct that includes: a detector that detects a vehicle environment state, which is at least one of surroundings of a vehicle and a driving state of the vehicle; a behavior learning unit configured to cause a neural network to learn a relationship between the vehicle environment state detected by the detector and a behavior of the vehicle implemented after the vehicle environment state; and a behavior estimation unit configured to estimate a behavior of the vehicle by inputting, into the neural network that learned, the vehicle environment state detected at a current point in time by the detector.
	Burnette discloses methods and apparatus for generating accurate maps for autonomous vehicles. A map is stored at a computing device associated with a vehicle. The vehicle can be operated in a partially-autonomous mode, where the computing device can generate driving directions for manual execution along a route based on the map. The computing device can be configured to receive and store information related to features and a quality of driving along the route. The map can be updated and quality control statistics can be determined based on the stored information. The updated map can be promoted based on the quality control statistics. In response to promoting the updated map, the computing device can store the promoted map and enable the vehicle to operate in the autonomous-operation mode using the promoted map.
	Zhou discloses a simulation model of autonomous vehicle based on Matlab/Simulink®, which is simple and efficient. Concerning about the relationship among autonomous vehicle, road, and obstacle, it forms a ‘Vehicle- Sensor-Controller’ closed-loop control system. The model provides a platform to design and validate the control logic of Local Path Planning, and to design post-process of the raw data from sensors. The paper also presents the simulation results of a PID steering controller for lane following, Artificial Potential Field (APF) method for collision avoidance, and the dynamic planning for overtaking when the obstacle is moving. The simulation model is verified to be effective by a lane change experiment.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 11-13 and 15. The prior art does generally discuss key elements related to the claimed invention, including accepting driving operation input of a driver driving a moving object; detecting a state of the moving object to obtain a detection result; learning a personalization function related to the driving operation of the driver on the basis of operation information related to the driving operation and the detection result, wherein the personalization function is individualized to represent the driving operation of a specific driver; making a request to an external verification apparatus for verification of the personalization function, wherein verification of the personalization function includes executing, in a virtual space, a simulation run of the moving object based on the personalization function to determine safety of the personalization function and to provide a verification result; acquiring from the external verification apparatus, via a network, the verification result; and controlling an action of the moving object on the basis of the detection result and the verified personalization function. However, the claimed invention also recites aspects regarding wherein the simulation run of the moving object based on the personalization function includes randomly setting an origin and a destination in a virtual space, generating a route between the origin and the destination, calculating checkpoints along the generated route, performing a simulation operation at each of the checkpoints along the generated route, based on the personalization function to be verified, and generating the verification result based on results of the simulation operations. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663